                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

MAURICE LUCLARE WILLIAMS,                 )
                                          )
         Movant,                          )
                                          )
v.                                        )                  CV419-187
                                          )                  CR416-097
UNITED STATES OF AMERICA,                 )
                                          )
         Respondent.                      )


                                         ORDER

         Maurice Luclare Williams moves under 28 U.S.C. § 2255 to vacate, set

aside, or correct his federal sentence. Doc. 961; see United States v. Almand,

992 F.2d 316, 317 (11th Cir. 1993) (individuals challenging the validity of

any sentence, including those imposed for revocation of supervised release,

must utilize § 2255). The Court DIRECTS the Government to respond

within ninety days from the date of this Order. 28 U.S.C. § 2255, Rule

4(b).

         SO ORDERED, this 2nd day of August, 2019.

                                              _______________________________
                                               ___________________________
                                              CHRISTOPHP ER L. RAY
                                               HRISTOPHER
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA
1
    The Court is citing to the criminal docket in CR416-097 unless otherwise noted.
